DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action based on the 15/063626 application is in response to the communications filed December 10, 2020. 
Claims 27, 32, 33, 37, 42 and 47 were amended December 10, 2020
Claims 48 and 49 were added as new December 10, 2020. 
Claims 27-49 are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-30, 32-40 and 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over Ortenzi et al. (US 2015/0127376; herein referred to as Ortenzi) in view of Barr et al. (US 2013/0163834; herein referred to as Barr)
As per claim 27,
Ortenzi teaches determining an identity of a patient located in a proximity of an imager to be used in an upcoming medical imaging process, the identity of the patient being determined via a unique patient identifier being received by a patient identification device; (Paragraphs [0033] and [0446] of Ortenzi. The teaching describes that a patient is brought into proximity of a imaging device and the patient identity is verified by scanning a patient barcode from the patient’s wristband.)
Ortenzi further teaches retrieving, from a worklist comprising multiple worklist entries, wherein each worklist entry corresponds to a medical imaging process for a respective patient, a worklist entry for the identified patient providing instructions for controlling the upcoming medical imaging process, the worklist entry being retrieved based on the determined identity of the patient; and (Paragraph [0387] and Figure 30 of Ortenzi
Ortenzi further teaches providing the worklist entry for the identified patient the imager and preventing all other worklist entries on the worklist from being made available to the controller until an action is taken on the worklist entry for the identified patient. (Paragraphs [0256], [0392] and Figure 35 of Ortenzi. The teaching describes “medical imaging system 407 (e.g., the remote console 409 thereof) may be operatively connected with the contrast media injector system 430 (e.g., the remote console 404 thereof). In the case where the imaging system 407 is indeed operatively connected with the injector system 430, some embodiments allow for a user to program injection parameters and/or control (e.g., initiate and/or terminate) injection procedures for the power injector 432 through the user input device 413 of the imaging system's remote console 409 in addition to the performing the programming and/or control functionalities herein-described with regard to the imaging device 422”. This means that the controller for the contrast administration is the same controller for the imaging procedure. Ortenzi further describes for a patient in the worklist, being prompted to verify patient, syringe and injector barcodes. Once the patient is selected from the worklist in figure 30, these prompts are presented to the user to carry out these further worklist items for the worklist entry. Only the patient for whom the entry is for is able to have imaging tasks done on them in this interface of figure 35. This means that the controller of the contrast administration is receiving the worklist entry and when seen in light of paragraph [0256], the controller of the contrast administration device and the controller of the imaging device are the same controller, i.e. medical imaging system 407. Accordingly Ortenzi teaches “providing the worklist entry for the identified patient to the imager” because the medical imaging system 407, construed as “the imager”, contains the controller for the worklist entries.)
The teaching of Ortenzi does not explicitly state that all other worklist entries would have been prevented from being performed until action is taken on the worklist entry. 
However Barr teaches all other worklist entries would have been prevented from being performed until action is taken on the worklist entry. (Paragraphs [0036]-[0041] and Figure 3A of Barr. The teaching describes an imaging workflow that has multiple worklist entries in it i.e., a primary and secondary workflow. When the secondary workflow is initialized, work in the primary workflow is suspended until the secondary workflow is completed. At that time, the primary workflow with then proceed.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Ortenzi, the teaching of Barr. Both the teaching of Ortenzi and Barr are directed to the field of medical image acquisition. All of the limitations claimed are taught by the prior art though in separate references. The references would perform the same when combined as they would separately. Accordingly it would have been obvious to combine these references through a simple combination of known elements in the art in the effort to create an improved system. One of ordinary skill in the art would have added to the teaching of Ortenzi, the teaching of Barr based on this rationale without yielding unexpected results. 
As per claim 28, 
The combined teaching of Ortenzi and Barr teaches the limitations of claim 27.
Ortenzi further teaches wherein the information system is a radiology information system (RIS). (Paragraph [0011] of Ortenzi. The teaching describes “data on a patient to be imaged may be acquired from one or more data sources that may be in communication or able to communicate with the contrast media injector system, such as a hospital information system (HIS), a radiology information system (RIS), picture archive and communication system (PACS), another system that stores or has access to patient electronic medical records (EMRs), or a renal function testing module”.)
As per claim 29,
The combined teaching of Ortenzi and Barr teaches the limitations of claim 27.
Ortenzi further teaches wherein the unique patient identifier is a barcode and the patient identification device is a barcode reader. (Paragraph [0078] of Ortenzi. The teaching describes “patient ID may be stored on a barcode, for instance a barcode that is integrated with a wristband worn by the patient”.)
As per claim 30,
The combined teaching of Ortenzi and Barr teaches the limitations of claim 27.
Ortenzi further teaches wherein the unique patient identifier is fixed to the patient. . (Paragraph [0078] of Ortenzi. The teaching describes “patient ID may be stored on a barcode, for instance a barcode that is integrated with a wristband worn by the patient”.)
As per claim 32,
The combined teaching of Ortenzi and Barr teaches the limitations of claim 27. 
Ortenzi further teaches wherein preventing all other worklist entries on the worklist from being made available to the controller includes providing to the controller a new worklist comprising only the worklist entry for the identified patient. (Paragraph [0392] and Figure 35 of Ortenzi. The teaching describes for a patient in the worklist, being prompted to verify patient, syringe and injector barcodes. Once the patient is selected from the worklist in figure 30, these prompts are presented to the user to carry out these further worklist items for the worklist entry. Only the patient for whom the entry is for is able to have imaging tasks done on them in this interface of figure 35.)
As per claim 33,
The combined teaching of Ortenzi and Barr teaches the limitations of claim 27.
Ortenzi further teaches wherein preventing all other worklist entries on the worklist from being made available to the controller includes controlling an imager control interface so that only the worklist entry for the identified patient is displayable or selectable on the Paragraph [0392] and Figure 35 of Ortenzi. The teaching describes for a patient in the worklist, being prompted to verify patient, syringe and injector barcodes. Once the patient is selected from the worklist in figure 30, these prompts are presented to the user to carry out these further worklist items for the worklist entry. Only the patient for whom the entry is for is able to have imaging tasks done on them in this interface of figure 35.)
As per claim 34,
The combined teaching of Ortenzi and Barr teaches the limitations of claim 27.
Ortenzi further teaches wherein the upcoming medical imaging process is one of computerized tomography (CT) scan, a magnetic resonance imaging system (MRI) scan, a positron emission tomography (PET) scan, or an X-ray scan. (Paragraph [0033] of Ortenzi. The teaching describes “a medical imaging system that includes an imaging unit (e.g., CT scanner having an x-ray source, or MRI scanner having a magnet)”.)
As per claim 35,
The combined teaching of Ortenzi and Barr teaches the limitations of claim 27.
Ortenzi further teaches wherein the controller is DICOM-compliant. (Paragraph [0052] of Ortenzi. The teaching describes “third data conversion unit may be configured to convert CAN-compliant data from the CAN-compliant injector communication bus from a first CAN-compliant format (e.g., CAN 2.0A) to a PACS-compliant format (e.g., DICOM)”)
As per claim 36,
The combined teaching of Ortenzi and Barr teaches the limitations of claim 27.
Ortenzi further teaches wherein the instructions for controlling the upcoming medical imaging process includes parameters relating to a body part to be imaged or an administering of contrast agent or radioactive material to the patient. (Paragraph [0054] of Ortenzi. The teaching describes “first data conversion unit may be operatively 
As per claim 37,
Claim 37 is substantially equivalent to claim 27. As such claim 37 is rejected for the same reasons as claim 27. 
As per claim 38,
Claim 38 is substantially equivalent to claim 28. As such claim 38 is rejected for the same reasons as claim 28. 
As per claim 39,
Claim 39 is substantially equivalent to claim 29. As such claim 39 is rejected for the same reasons as claim 29. 
As per claim 40,
Claim 40 is substantially equivalent to claim 30. As such claim 40 is rejected for the same reasons as claim 30. 
As per claim 42,
Claim 42 is substantially equivalent to claim 32. As such claim 42 is rejected for the same reasons as claim 32. 
As per claim 43,
Claim 43 is substantially equivalent to claim 33. As such claim 43 is rejected for the same reasons as claim 33. 
As per claim 44,
Claim 44 is substantially equivalent to claim 34. As such claim 44 is rejected for the same reasons as claim 34. 
As per claim 45,
Claim 45 is substantially equivalent to claim 35. As such claim 45 is rejected for the same reasons as claim 35. 
As per claim 46,
Claim 46 is substantially equivalent to claim 36. As such claim 46 is rejected for the same reasons as claim 36.
As per claim 47, 
The combined teaching of Ortenzi and Barr teaches the limitations of claim 37.
Ortenzi further teaches wherein preventing all other worklist entries from being made available to the controller arises from patients corresponding to the other worklist entries not matching the identified patient. (Paragraph [0394] and Figures 35 and 36 of Ortenzi. The teaching describes “one embodiment of a patient ID validation screen 1070 for the injection data management system 660 d. In the illustrated embodiment, the patient ID 994 was loaded into the injection data management system 660 d from the RIS 720. The injection data management system 660 d may be configured to confirm or validate this patient ID 994 before allowing an injection to proceed with respect to this patient”. This means that the worklist entry of performing the injection will be prevented when the patient ID does not match other elements in the workflow such as “scan syringe barcode” or “scan injector barcode”)
As per claim 48, 
The combined teaching of Ortenzi and Barr teaches the limitations of claim 27. 
Barr further teaches wherein the worklist entry for the identified patient provides instructions for controlling the imager to acquire an image in the upcoming medical imaging process. (Paragraphs [0036]-[0041] and Figure 3A of Barr. The teaching describes an imaging workflow that has multiple worklist entries in it i.e., a primary and secondary workflow. When the secondary workflow is initialized, the controller of the 
As per claim 49, 
Claim 49 is substantially equivalent to claim 48. As such claim 49 is rejected for the same reasons as claim 48.
Claims 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ortenzi in view of Dixon et al. (US 2013/025329; herein referred to as Dixon.)
As per claim 31,
The combined teaching of Ortenzi and Barr teaches the limitations of claim 27.
The combined teaching of Ortenzi and Barr teaches the limitations of claim does not explicitly teach wherein the unique patient identifier is a biometric identifier and the patient identification device is a biometric reader.
However Dixon teaches wherein the unique patient identifier is a biometric identifier and the patient identification device is a biometric reader. Paragraph [0010] of Dixon. The teaching describes the use of a camera to verify the patient’s face. This is a biometric device that verifies a biometric identifier.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Ortenzi and Barr, the verification method of Dixon. Paragraph [0010] of Dixon teaches that the camera verification teaching can be done alongside a barcode verification method as a two-step authentication system. With the teaching of Ortenzi only explicitly teaching the barcode verification, one of ordinary skill in the art would have known that a separate different method of patient verification would have been more certain of the patient’s identity. One of ordinary skill in the art would have added to the combined teaching of Ortenzi and Barr, the teaching of Dixon based on this incentive without yielding unexpected results. 
As per claim 41,
Claim 41 is substantially equivalent to claim 31. As such claim 41 is rejected for the same reasons as claim 31. 

Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 USC 103 are not persuasive.
The applicant argues that Ortenzi does not teach a worklist entry that is provided to the imager. The examiner respectfully disagrees. Ortenzi clearly teaches as described in the rejection above that the worklist entry is provided to the medical imaging system 407 of Ortenzi. 
Applicant’s remaining arguments are rendered moot in light of the preceding argument and new combination of references used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.N./Examiner, Art Unit 3686        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626